Citation Nr: 1701517	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to a TDIU.  In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.


FINDING OF FACT

The Veteran's service-connected post-operative residuals of herniated nucleus pulposus meets the percentage requirements for the award of a schedular TDIU, and the collective lay and medical evidence on the question of whether the Veteran's service-connected disability prevents from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran filed a formal TDIU claim in November 2009.    

The Veteran's current service-connected disability is post-operative residuals of herniated nucleus pulposus, rated 60 percent disabling from September 1, 2004 (which is also a protected rating under Diagnostic Code 5293 from 1977).  As the Veteran has a single disability rated as 60 percent disabling, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The determinative issue is whether he is considered unemployable.  Of note, the Veteran was previously granted entitlement to a TDIU, effective September 16, 1977, due to his back disability; but this was rescinded when he went back to work, effective November 30, 1984.  See January 1978 and September 1984 rating decisions.

The record shows that the Veteran has not worked since September 2009.  He submitted documentation from his previous employer that he last worked on September 30, 2009 and was last paid by his previous employer on December 24, 2009.  

The Veteran underwent a VA examination in January 2010.  It was noted that the Veteran had worked in computers since the previous examination in 2004, but that he retired in September 2009 based on eligibility by age or duration of work.  The Veteran complained of daily low back pain with radiation down the right leg, as well as diminished sensation in the right foot and weakness in the right leg.  His symptoms prevented most activities, except driving.  He was able to tend to basic needs such as feeding, bathing, etc.  He indicated that his disability caused significant effects on his employment in that he had pain and decreased endurance, as well as flare-ups two times per month that would last a week.  He also reported increased back pain with decreased tolerance for bending, lifting, and walking.  

On objective evaluation, the Veteran walked with a slow, antalgic gait favoring his right leg, and used a cane for ambulation.  After examining the Veteran, the examiner determined that the Veteran's lumbar spine disability with right lumbar radiculopathy would prevent him from performance of any work requirements of a physical nature including standing, walking, lifting, and climbing stairs or ladders.  However, the examiner determined that the Veteran would be able to perform sedentary work requirements not involving standing or walking, and would be able to answer telephones or perform computer work.  

The U.S. Social Security Administration (SSA) granted the Veteran disability benefits, effective September 2009, with a primary diagnosis of multiple sclerosis, and a secondary diagnosis of a back disability.  The Veteran stated on the SSA records that his back disability was one of the reasons why he could not sit up or function for more than four hours at a time, due to pain and fatigue.  He also noted difficulty lifting and carrying due to pain.  He stated that he stopped working in September 2009 due to his back disability.  He indicated that in June 2009 he had started working at home due to increasing difficulty with walking at work and fatigue.  He also noted that he used to lift, carry, crawl, etc, but as his condition worsened, other people did these things for him at work; eventually he stopped doing all of those activities.  

The Veteran noted on his VA-Form 9 that since 2009 his physical condition had deteriorated dramatically.  He noted that he could only walk about 30 feet before becoming exhausted.  He also noted that since his back surgery in the 1970s he had unusual sensations when walking and a lot of pain and walking concerns, which he attributed to his back.  However, he was examined by a neurosurgeon and was diagnosed with multiple sclerosis after lesions were noticed on his spine in an MRI.  He stated that his back issues and multiple sclerosis were so intertwined he could not tell where one stopped and the other started.
  
In consideration of the evidence of record, the Board finds that the Veteran's service-connected lumbar spine disability precludes him from securing and following a substantially gainful occupation.  Specifically the SSA records show that the Veteran complained of being prevented from performing activities such as walking, standing, lifting, and even sitting for prolonged periods due, in part, to his back disability.  While the VA examiner in January 2010 determined that the Veteran would not be precluded from performing sedentary employment, this is not consistent with the SSA records, which note the Veteran's competent complaints of being unable to sit for more than four hours due, in part, to his back pain.  Even though the Veteran's multiple sclerosis (which is not a service-connected disability) has also been shown to play a significant part in the Veteran's overall impairment, the medical evidence does not clearly distinguish between the impairment associated with his multiple sclerosis and his back disability.  As noted above, the Veteran's multiple sclerosis was reportedly discovered after noticing lesions on the spine.  It also appears that the Veteran's service-connected post-operative residuals of herniated nucleus pulposus and nonservice-connected multiple sclerosis both involve symptoms of pain and decreased sensation in the back and lower extremities.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The record shows that SSA found that the Veteran was unable to engage in any substantial gainful activity by reason of a primary diagnosis of multiple sclerosis and a secondary diagnosis of a back disability.  See February 2010 SSA decision.  VA is not bound by decisions of other agencies, but instead bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel. See 38 U.S.C.A. § 7104 (c).  Nonetheless, SSA records are probative on the question.  Id.

As the evidence for and against the Veteran's claim is relatively equally-balanced, the Board resolves all doubt in the Veteran's favor in concluding that the Veteran's post-operative residuals of herniated nucleus pulposus renders him unemployable.

The Veteran's TDIU claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to a TDIU is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


